

114 S3036 IS: Offshore Wind Incentives for New Development Act
U.S. Senate
2016-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3036IN THE SENATE OF THE UNITED STATESJune 8, 2016Mr. Markey (for himself, Mr. Whitehouse, Mr. Reed, Ms. Warren, Mr. Schatz, Mr. Merkley, Mr. Brown, Mrs. Gillibrand, and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to provide for an investment tax credit related to the
			 production of electricity from offshore wind.
	
 1.Short titleThis Act may be cited as the Offshore Wind Incentives for New Development Act or the Offshore WIND Act. 2.Energy credit for qualified offshore wind facilities (a)In generalSection 48 of the Internal Revenue Code is amended—
 (1)in subsection (a)— (A)in paragraph (2)(A)(i)—
 (i)in subclause (III), by striking and at the end, and (ii)by adding at the end the following new subclause:
							
 (V)qualified offshore wind property, and, and (B)in paragraph (3)(A)—
 (i)in clause (vi), by striking or at the end, (ii)in clause (vii), by adding or at the end, and
 (iii)by adding at the end the following new clause:  (viii)qualified offshore wind property, but only with respect to periods ending before January 1, 2026,; and
 (2)in subsection (c), by adding at the end the following new paragraph:  (5)Qualified offshore wind property (A)In generalThe term qualified offshore wind property means an offshore facility using wind to produce electricity.
 (B)Offshore facilityThe term offshore facility means any facility located in the inland navigable waters of the United States, including the Great Lakes, or in the coastal waters of the United States, including the territorial seas of the United States, the exclusive economic zone of United States, and the outer Continental Shelf of the United States.
 (C)Exception for qualified small wind energy propertyThe term qualified offshore wind property shall not include any property described in paragraph (4).. (b)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act.